                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 UNITED STATES OF AMERICA                         §
                                                  §
 v.                                               §   Case No. 2:18-CR-14-5 JRG-RSP
                                                  §
 JESSIE DARWIN EZELL                              §

               ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                        FINDING DEFENDANT GUILTY

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge Roy S. Payne regarding defendant=s plea of guilty to Count 1 of an

indictment charging defendant with a violation of 21 U.S.C. ' 846, conspiracy to distribute and to

possess with intent to distribute methamphetamine. Having conducted a proceeding in the form

and manner prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court

accept the defendant=s guilty plea. The parties waived their right to file objections to the Findings
    .
of Fact and Recommendation. The Court is of the opinion that the Findings of Fact and

Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed May 10, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds

defendant GUILTY of Count 1 of the indictment in the above-numbered cause.
       SIGNED this 19th day of December, 2011.
      So ORDERED and SIGNED this 30th day of May, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
